DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 1/17/2020.  Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-18 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-18 are to a statutory category. For example, independent claim 1, and similarly independent claim 10, are directed, in part, to a system and method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for testing a benefit plan for quality assurance comprising

CLAIM 1:
a test adjudication engine operating within a virtual staging environment, configured to execute a test adjudication that test processes claims in accordance with the target benefit plan being tested so as to determine whether the target benefit plan is built in accordance with a captured user intent, each of the claims having one or more parameters;

a database, configured to store the benefit plan and quality assurance data, the quality assurance data including: (a) historical claims, each historical claim having an associated historical adjudication, and (b) new claims, each new claim not having an associated historical adjudication; and

a graphical user interface, including an interactive dashboard configured to:

allow a user to interact with the virtual staging environment so as to define a scope of the test adjudication by selectively batching claims for the test adjudication processing by the test adjudication engine, from among the historical claims and the new claims, based on the one or more parameters; and

allow the user to visually navigate, via one or more hyperlinks, between and within architectural tiers of the target benefit plan being tested, so as to trace the test adjudication between the architectural tiers of the target benefit plan being tested.

CLAIM 10:
storing, in a database, the benefit plan and quality assurance data, the quality assurance data including: (a) historical claims, each historical claim having an associated historical adjudication, and (b) new claims, each new claim not having an associated historical adjudication;

defining a scope of a test adjudication by selectively batching, via an interactive dashboard of a graphical user interface, claims for the test adjudication to be processed by a test adjudication engine, from among the historical claims and the new claims, based on one or more parameters; and

test processing the claims, via the test adjudication engine operating within a virtual staging environment, in accordance with the target benefit plan being tested so as to determine whether the target benefit plan is built in accordance with a captured user intent; and

providing one or more hyperlinks to the interactive dashboard, via which the user may visually navigate between and within architectural tiers of the target benefit plan being tested, so as to trace the test adjudication between the architectural tiers of the target benefit plan being tested.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1 and 10 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to managing benefit plans and more specifically, systems and methods testing a target benefit plan by allowing a user to interact with the system to test and view target benefit plans which involves human interactions and thus, the abstract idea of certain methods of organizing human which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claim 10, recites “process claims in accordance with the benefit plan, each of the claims having one or more parameters” and “allow a user to batch claims for processing by the test adjudication engine, from among the historical claims and the new claims, based on the one or more parameters” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1 and 10 but further describe the elements and/or recite field of use limitations. For example, claims 2 and 11 recite the parameters include claim dates, medications claimed, associated drug tier/code, and/or medical procedures claimed which is merely information and therefore, are directed to the same abstract idea identified in independent claims 1 and 10. Claims 3 and 12 recite the parameters include claimant gender, claimant age, claimant medical conditions, and/or number of other claims made by claimant which is merely information which is merely information and therefore, are directed to the same abstract idea identified in independent claims 1 and 10. Claims 4 and 13 recite the parameters include associated plan parameters including PNC status, associated formularies, associated group lists, associated member lists, prior authorizations, in-network or out-of-network, associated plans, associated providers, associated prescribers, associated copay schedules/rule sets, associated prescription networks, deductible schedules/rule sets, and/or out-of-pocket schedules/rule sets which is merely information and therefore, are directed to the same abstract idea identified in independent claims 1 and 10. Claim 5 and 14 recite the interactive dashboard is configured to allow the user to randomly batch claims for processing by the text adjudication engine which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity; and the interactive dashboard is an additional element considered in subsequent steps of the 101 analysis. Claims 6 and 15 recite the interactive dashboard is configured to present a comparison of the adjudication batched claims to the historical adjudications these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity; and the interactive dashboard is an additional element considered in subsequent steps of the 101 analysis. Claims 7 and 16 recite the interactive dashboard is configured to filter out expected differences between the adjudicated batched claims and the historical adjudications these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity; and the interactive dashboard is an additional element considered in subsequent steps of the 101 analysis. Claims 8 and 17 recite the interactive dashboard is configured compare the adjudicated batched claims to one or more baselines derived from the historical adjudications these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity; and the interactive dashboard is an additional element considered in subsequent step of the 101 analysis. Claims 9 and 18 recite the interactive dashboard is configured to tag claims as defining acceptable or expected differences these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity; and the interactive dashboard is an additional element considered in subsequent steps of the 101 analysis.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a test adjudication engine, a database, and an interactive dashboard which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0031]-[0037] of applicant's specification (US 2020/0234381) recites that the system/method is implemented using “a plurality of computers and/or computing devices, such as, network computer 110, server computer 120, and storage device 130. By way of example only, network computer 110 is connected to network 140 and may include different types of components associated with a computer, such as one or more processors 112, memory 113, instructions 114, data 115, display 116, and an interface 117. The network computer 110 may be mobile (e.g., laptop computer, tablet computer, smartphone, PDA, etc.) or stationary (e.g., desktop computer, etc.). Similarly, server computer 120 may also include one or more processors, memory, interface, and/or display and may be configured to communicate with other computer devices on network 140.” These are all well-known general purpose or generic-type computers and/or technologies. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 7/28/2022.

4.1.	Applicant argues, on pages 8-9 of the response, that the amended claims are patent-eligible because the claims recite a GUI with functions that cannot practically be done in the human mind; and a claim “with limitations that cannot practically be performed in the human mind does not recite a mental process,” citing MPEP § 2106.04(a)(2).
	In response, it is reiterated that the pending claims, as a whole, are directed to managing benefit plans and more specifically, systems and methods testing a target benefit plan by allowing a user to interact with the system to test and view target benefit plans which involves human interactions and thus, the abstract idea of certain methods of organizing human which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. As such, it is moot whether or not the claims recite functions that cannot be practically performed in the human mind. Nevertheless, it is submitted that while the pending claims may recite some limitations that cannot be practically performed in the human mind, such as, a graphical user interface that allows a user to visually navigate a benefit plan via hyperlinks, these limitations are considered additional elements that are considered in subsequent steps of the 101 analysis. Moreover, the pending claims, as a whole, are directed to and recite some limitations that can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion, such as, testing a target benefit plan by defining a scope of the test adjudication and reviewing benefit plan information.
	As such, it is submitted that the pending claims, as a whole, are directed to an abstract idea; do not integrate the abstract idea into a practical application; do not recite significantly more than the abstract idea itself; and thus, are not patent-eligible for the reasons set forth above and in previous office actions.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686